           Case 8:18-ap-00575-MGW              Doc 35   Filed 09/19/19   Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA



In re:                                                          Chapter 7 Bankruptcy



BRUCE FARLOW,                                                   Case No: 8:18-bk-06677-MGW


                      Debtor.



JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,


                      Plaintiffs,

v.                                                               Adversary Proceeding No.:
                                                                  8:1 8-AP-00575-MGW
BRUCE L. FARLOW,


                      Defendant.



              MOTION FOR WRIT OF GARNISHMENT POST JUDGMENT
         DIRECTED TO COLD WELL BANKER RESIDENTIAL REAL ESTATE LLC
                             WITHOUT NOTICE




01041114-1
             Case 8:18-ap-00575-MGW               Doc 35      Filed 09/19/19       Page 2 of 8




        The Plaintiffs', Shalimar MHP, LLC and GFB Partners, LLLP, by and through its


undersigned counsel, move the Court pursuant to Fla. Stat. §77.03(2019) for a writ of


garnishment after judgment to be served upon Coldwell Banker Residential Real Estate LLC.

See Exhibit B and Exhibit C respectively.


        1.       On August 9, 2019, Plaintiff, Shalimar MHP, LLC, obtained a Final Judgment of


Nondischargeability (Judgment) for the principal sum of $8,544.49 plus prejudgment interest in


the amount of $ 1 ,98 1 .07 and costs in the amount of $ 1 ,254.25, for a total of $ 1 1 ,779.8 1 . See


Exhibit A.


        2.       On August 9, 2019, Plaintiff, GFB Partners, LLLP, obtained a Final Judgment of


Nondischargeability (Judgment) for the principal sum of $103,570.37 plus prejudgment interest


in the amount of $22,721 .41 for a total of $126,291 .78. See Exhibit A.


        3.       Plaintiff, Shalimar MHP, LLC, has collected $0.00 toward the satisfaction of the

Judgment and is owed the principal sum of $8,544.49 plus prejudgment interest in the amount of


$ 1 ,98 1 .07 and costs in the amount of $1 ,254.25, for a total of $ 1 1 ,779.8 1 .

        4.       Plaintiff, GFB Partners, LLLP, has collected $0.00 toward the satisfaction of the


Judgment and is owed the principal sum of $103,570.37 plus prejudgment interest in the amount


of $22,721.41 for a total of $126,291.78.

        5.       Plaintiffs, Shalimar MHP, LLC and GFP Partners, LLLP, do not believe that the

Defendant, Bruce Farlow, has visible property on which a levy can be made sufficient to satisfy

said judgment.


        6.       Moreover, Bruce Farlow is licensed by the State of Florida as a real estate agent


and is an agent with Coldwell Banker Residential Real Estate LLC (Coldwell Banker) located in

01041114-1                                             2
            Case 8:18-ap-00575-MGW          Doc 35     Filed 09/19/19     Page 3 of 8




Longboat Key, Florida. Mr. Farlow receives compensation in the form of commissions and


other compensation from Coldwell Banker


       7.      Coldwell Banker is registered with the State of Florida as a Foreign Limited


Liability Company with its registered agent as Corporations Creation Network, Inc, 1 1380


Prosperity Farms Road, #22 IE, Palm Beach Gardens, Florida 33410


       8.      Plaintiff suggests that Coldwell Banker is indebted to and/or has tangible or


intangible personal property of the Judgment Debtor, in his hands, possession or control, and


moves that the Clerk of Court issue a Writ of Garnishment, commanding Coldwell Banker


Residential Real Estate LLC c/o Corporations Creation Network, Inc, 1 1380 Prosperity Farms


Road, #22 IE, Palm Beach Gardens, Florida 33410 named above to answer according to the law


in such cases provided.


        WFIEREFORE        Plaintiffs, Shalimar MFIP, LLC and GPB Partners, LLLP, move the

Court to issue a Writ of Garnishment directed to Coldwell Banker Residential Real Estate LLC.

        DATED this 19h day of September, 2019.




                                     ICARD, MERRILL, CULLIS,
                                      TIMM, FUREN & GINSBURG, P.A.




                               By^
                                      W. Aft'DRE       DAYTON, JR-
                                      Florida Bjtfl   Cd739464
                                      wort:      7 GRAFIAM
                                      Florida Bar No. 00924 1 7
                                      2033 Main Street, Suite 600
                                      Sarasota, FL 34237
                                      Telephone: (941) 366-8100
                                      Facsimile: (941) 366-6384
01041114-1                                       3
       Case 8:18-ap-00575-MGW   Doc 35   Filed 09/19/19      Page 4 of 8




                          Email: dclayton@icardmerrill.com
                          Telephone: (941) 366-8100
                          Facsimile: (941) 366-6384
                          Email: dclayton@icardmerrill.com
                          Email: wgraham@icardmerrill.com




01041114-1                          4
           Case 8:18-ap-00575-MGW              Doc 35   Filed 09/19/19     Page 5 of 8




                           UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA



In re:                                                             Chapter 7 Bankruptcy



BRUCE FARLOW,                                                      Case No: 8:18-bk-06677-MGW


                       Debtor.




JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,


                       Plaintiffs,


v.                                                                 Adversary Proceeding No.:
                                                                    8:1 8-AP-00575-MGW
BRUCE L. FARLOW,


                       Defendant.



                                     WRIT OF GARNISHMENT



To the United States Marshal for the Middle District of Florida:




01041163-1                                                                                     EXHIBIT
                                                                                          3
                                                                                          3
                                                                                          a
           Case 8:18-ap-00575-MGW            Doc 35     Filed 09/19/19      Page 6 of 8




       YOU ARE COMMANDED to summon the Garnishee, Coldwell Banker Residential


Real Estate LLC c/o Corporations Creation Network, Inc, 11380 Prosperity Farms Road,


#221E, Palm Beach Gardens, Florida 33410 to serve an answer to this Writ within twenty (20)


days after service on the Garnishee, exclusive of the day of service, and to file the original with

the Clerk of this Court stating whether the Garnishee is indebted to Judgment Debtor,


Shalimar MHP, LLC at the time of the answer or was indebted at the time of service of the

Writ, or at any time between such times, and in what sum and what tangible and intangible

property of the Judgment Debtor, the Garnishee is in possession or control of at time of the

answer or had at the time of service of this Writ, indebted to the Judgment Debtor The amount

set in Debtor's motion is for the principal sum of $8,544.49 plus prejudgment interests in the

amount of $1,981.07 and costs in the amount of $1,254.25, for a total of $11,779.81.

        Dated




                                                      Sheryl L. Loesch
                                                      As Clerk of the Court



                                                      By:
                                                      As Deputy Clerk




01041163-1                                        2
           Case 8:18-ap-00575-MGW              Doc 35   Filed 09/19/19    Page 7 of 8




                           UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA



In re:                                                             Chapter 7 Bankruptcy



BRUCE FARLOW,                                                      Case No: 8:18-bk-06677-MGW


                       Debtor.




JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,


                       Plaintiffs,


v.                                                                 Adversary Proceeding No.:
                                                                    8:1 8-AP-00575-MGW
BRUCE L. FARLOW,


                       Defendant.



                                     WRIT OF GARNISHMENT




To the United States Marshal for the Middle District of Florida:




01041164-1
                                                                                          EXHIBIT
                                                                                    •3
                                                                                    s
                                                                                    3
                                                                                           &
           Case 8:18-ap-00575-MGW            Doc 35     Filed 09/19/19     Page 8 of 8




       YOU ARE COMMANDED to summon the Garnishee, Coldwell Banker Residential


Real Estate LLC c/o Corporations Creation Network, Inc, 11380 Prosperity Farms Road,


#221E, Palm Beach Gardens, Florida 33410 to serve an answer to this Writ within twenty (20)


days after service on the Garnishee, exclusive of the day of service, and to file the original with


the Clerk of this Court stating whether the Garnishee is indebted to Judgment Debtor, GFB


Partners, LLLP, at the time of the answer or was indebted at the time of service of the Writ, or


at any time between such times, and in what sum and what tangible and intangible property of


the Judgment Debtor, the Garnishee is in possession or control of at time of the answer or had at


the time of service of this Writ, indebted to the Judgment Debtor The amount set in Debtor's


motion is for for the principal sum of $103,570.37 plus prejudgment interests in the amount of


$22,721.41 for a total of $126,291.78.

       Dated




                                                      Sheryl L. Loesch
                                                      As Clerk of the Court



                                                      By:
                                                      As Deputy Clerk




01041164-1                                       2
